            Case 1:19-cv-10782-JMF Document 5 Filed 11/21/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YONY SOSA, on behalf of himself and all other persons :
similarly situated,                                                    :
                                                                       :      19-CV-10782 (JMF)
                                    Plaintiffs,                        :
                                                                       :     ORDER REGARDING
                  -v-                                                  :   EARLY MEDIATION AND
                                                                       :    THE INITIAL PRETRIAL
VITAMIN SHOPPE, INC.,                                                  :        CONFERENCE
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case has been assigned to this Court for all purposes. In the Court’s experience,
cases of this nature often benefit from early mediation. To that end, by separate Order to be
entered today, the Court is referring this case to the Court-annexed Mediation Program.
Unless and until the Court orders otherwise, the parties shall schedule a mediation to take place
no later than two weeks before the initial pretrial conference scheduled below. Further, if the
parties believe that there is need for limited discovery to facilitate the mediation, they shall
confer with respect to the scope of such discovery and promptly raise any disputes with the Court
in accordance with its Individual Rules and Practices in Civil Cases (available at
https://nysd.uscourts.gov/hon-jesse-m-furman).

         If the parties believe that early mediation would not be appropriate in this case, they shall
file a letter motion seeking relief from the foregoing requirements no later than the deadline to
answer. Additionally, if the parties believe that additional time is needed for the mediation
process contemplated by this Order (for example, because of a delay in service on, or the
appearance of, a defendant or because the Court-annexed Mediation Program is unavailable to
hold a mediation before the initial pretrial conference scheduled below), the parties may file a
letter motion with this Court seeking an appropriate extension of the deadlines herein or a
reasonable adjournment of the initial pretrial conference.

        Separate and apart from the foregoing, it is hereby ORDERED that counsel for all parties
shall appear for an initial pretrial conference with the Court on February 4, 2020, at 4:00 p.m.
in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New
York. All counsel are required to register promptly as filing users on ECF and to familiarize
themselves with the SDNY ECF Rules & Instructions, which are available at
https://nysd.uscourts.gov/rules/ecf-related-instructions. All counsel must also familiarize
themselves with the Court’s Individual Rules, which are available at
https://nysd.uscourts.gov/hon-jesse-m-furman. Absent leave of Court obtained by letter-motion
             Case 1:19-cv-10782-JMF Document 5 Filed 11/21/19 Page 2 of 3



filed before the conference, all pretrial conferences must be attended by the attorney who will
serve as principal trial counsel.
        Counsel are directed to confer with each other prior to the initial pretrial conference
regarding each of the subjects to be considered at a Federal Rule of Civil Procedure 16
conference (as well as the subject discussed in Paragraph (5) below). Additionally, in
accordance with Paragraph 2.B of the Court’s Individual Rules and Practices, the parties are
hereby ORDERED to file on ECF a joint letter, described below, as well as a proposed Civil
Case Management Plan and Scheduling Order attached as an exhibit to the joint letter, no later
than Thursday of the week prior to the initial pretrial conference. The parties shall use this
Court’s form Proposed Civil Case Management Plan and Scheduling Order, which is also
available at https://nysd.uscourts.gov/hon-jesse-m-furman. Any open legal issues can be
addressed at the conference.

       The joint letter shall not exceed five (5) pages, and shall provide the following
information in separate paragraphs:

       (1)      A brief statement of the nature of the action and the principal defenses thereto;

       (2)      A brief explanation of why jurisdiction and venue lie in this Court. In any action
                in which subject matter jurisdiction is founded on diversity of citizenship pursuant
                to Title 28, United States Code, Section 1332, the letter must explain the basis for
                the parties’ belief that diversity of citizenship exists. Where any party is a
                corporation, the letter shall state both the place of incorporation and the principal
                place of business. In cases where any party is a partnership, limited partnership,
                limited liability company, or trust, the letter shall state the citizenship of each of
                the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
                Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       (3)      A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)      A brief description of any outstanding motions;

       (5)      A brief description of any discovery that has already taken place and of any
                discovery that is necessary for the parties to engage in meaningful settlement
                negotiations;

       (6)      A list of all prior settlement discussions, including the date, the parties involved,
                and the approximate duration of such discussions, if any;

       (7)      A statement confirming that the parties have discussed the use of alternate dispute
                resolution mechanisms and indicating whether the parties believe that (a) a
                settlement conference before a Magistrate Judge; (b) participation in the District’s
                Mediation Program; and/or (c) retention of a privately retained mediator would be
                appropriate and, if so, when in the case (e.g., within the next sixty days; after the
                deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
                of such a mechanism would be appropriate; and



                                                  2
             Case 1:19-cv-10782-JMF Document 5 Filed 11/21/19 Page 3 of 3




       (8)      Any other information that the parties believe may assist the Court in advancing
                the case to settlement or trial, including, but not limited to, a description of any
                dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or
other proof of termination is filed on the docket prior to the date of the conference, using the
appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A,
available at https://nysd.uscourts.gov/rules/ecf-related-instructions.

        In accordance with the Court’s Individual Rules and Practices, requests for an extension
or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
previous requests were granted or denied; (4) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent; and (5) the date of the parties’ next
scheduled appearance before the Court. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.

        Counsel who have entered a notice of appearance as of the issuance of this order are
directed (1) to notify counsel for all other parties in this action who have not yet appeared
by serving upon each of them a copy of this order and the Court’s Individual Rules and
Practices forthwith, and (2) to file proof of such notice with the Court. If unaware of the
identity of counsel for any of the parties, counsel receiving this order must forthwith send a copy
of this order and the Court’s Individual Rules and Practices to that party personally.

       SO ORDERED.

Dated: November 21, 2019                              __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  3
